Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

AND WAIVER OF CLAIMS

THIS AGREEMENT, made and entered into this 29th day of October 2014, by and
among ESB FINANCIAL CORPORATION, a Pennsylvania banking corporation with its
headquarters and main office located in Ellwood City, Pennsylvania (hereinafter
referred to as “ESB Financial”), ESB BANK, a Pennsylvania chartered savings bank
and a wholly owned subsidiary of ESB Financial (“ESB”), CHARLOTTE A. ZUSCHLAG
(hereinafter referred to as the “Executive”), WESBANCO, INC., a West Virginia
corporation (hereinafter referred to as “Wesbanco”), and WESBANCO BANK, INC., a
West Virginia banking corporation (hereinafter referred to as the “Bank”).

WHEREAS, ESB Financial, ESB, Wesbanco and the Bank are concurrently entering
into an Agreement and Plan of Merger dated October 29th, 2014 (the “Merger
Agreement”) which provides for the merger of ESB Financial with and into
Wesbanco (the “Merger”) and ESB with and into the Bank,

WHEREAS, the Executive is presently employed by ESB Financial and ESB, and this
Agreement will become effective only upon the Effective Date of the Merger as
defined in the Merger Agreement,

WHEREAS, the Executive is a party to an Amended and Restated Employment
Agreement among ESB dated November 20, 2012 (the “ESB Employment Agreement”),
and an Amended and Restated Employment Agreement with ESB Financial dated
November 20, 2012 (the “ESB Financial Employment Agreement”) (collectively, the
“Employment Agreements”), and



--------------------------------------------------------------------------------

WHEREAS, the parties agree that the Executive will have grounds to terminate her
employment for “Good Reason” under the Employment Agreements upon completion of
the Merger, which will trigger the payment by Wesbanco of change in control
benefits pursuant to the Employment Agreements, which the parties agree shall be
in the amount of Two Million Sixty Thousand Dollars ($2,060,000), payable in a
lump sum on the Effective Date of the Merger (the “Change in Control Payment”)
and the other benefits herein provided, and

WHEREAS, Wesbanco, the Bank and the Executive are concurrently entering into a
Non-Competition Agreement as of the date of this Agreement (the “Non-Competition
Agreement”),

WITNESSETH THAT: In consideration of the mutual promises and undertakings
hereinafter set forth, the parties hereto agree as follows:

1. Separation from Service. The parties hereto agree that the Executive shall
have a separation from service for purposes of Section 409A of the Internal
Revenue Code (the “Code”) effective as of the Effective Date of the Merger. The
Executive will then be re-hired on a part-time basis for a specific term of
employment on a contract basis following the Effective Date pursuant to a
written employment agreement being concurrently executed by Wesbanco and the
Executive (the “Term Agreement”).

2. Consideration. Wesbanco agrees to pay to the Executive the Change in Control
Payment in a lump sum payment on the Effective Date of the Merger.

3. Continued Insurance Coverage. Continued insurance coverage is addressed in
the separate Term Agreement, a copy of which is attached as Exhibit A.

 

2



--------------------------------------------------------------------------------

4. Effect on Employment Agreements. Upon payment of the Change in Control
Payment in Paragraph 2 above and the effectiveness of the Term Agreement, the
Employment Agreements shall terminate with no further force and effect.

5. SERP. Wesbanco and the Executive mutually agree that the payment of the
Executive’s benefits under the Amended and Restated Supplemental Executive
Retirement Plan among ESB Financial and ESB dated November 20, 2007 (the “SERP”)
will be triggered by her separation from service on the Effective Date of the
Merger. Wesbanco will pay to the Executive the benefits to which the Executive
is entitled under the terms of the SERP in accordance with the provisions
thereof.

6. Excess Benefit Plan. Wesbanco and the Executive mutually agree that the
payment of the Executive’s benefits under ESB Financial’s Amended and Restated
Excess Benefit Plan dated November 20, 2007 (the “Excess Benefit Plan”) will be
triggered by her separation from service on the Effective Date of the Merger.
Wesbanco will pay to the Executive the benefits to which the Executive is
entitled under the terms of the Excess Benefit Plan in accordance with the
provisions thereof.

7. Other Benefits. The Executive further acknowledges that she has been provided
with such information as she deems necessary to determine her rights, if any,
under Wesbanco’s various employee benefit plans and policies. The Executive
further acknowledges that she is not entitled to any other severance benefits
under applicable benefit programs, plans or policies of ESB Financial or ESB.

8. Gross-Up Payment by Wesbanco. (a) In the event that any payment, benefit or
distribution by or on behalf of Wesbanco, the Bank, ESB Financial or ESB to or
for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement, the Non-Competition
Agreement,

 

3



--------------------------------------------------------------------------------

the Term Agreement, the benefit plans of the foregoing entities or otherwise,
but determined without regard to any additional payments required under this
Section) (the “Payments”) is determined to be a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code or any successor or substitute
provision, with the effect that the Executive is liable for the payment of the
excise tax described in Section 4999 of the Code or any successor or substitute
provision (the “Excise Tax”), then Wesbanco shall pay to the Executive an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
the Executive, after deduction of any Excise Tax on the Payments and any
federal, state and local income taxes, employment-related taxes (including
Social Security and Medicare taxes) and Excise Tax on the Gross-Up Payment,
shall be equal to the Payments.

(b) All determinations required to be made under this Section 8, and the
assumptions to be utilized in arriving at such determination, shall be made by
the certified public accounting firm used for auditing purposes by Wesbanco
immediately prior to the Executive’s separation from service (the “Accounting
Firm”), which shall provide detailed supporting calculations both to Wesbanco
and the Executive. Wesbanco shall pay all fees and expenses of the Accounting
Firm. Any determination by the Accounting Firm shall be binding upon Wesbanco
and the Executive, except as provided in subparagraph (c) below.

(c) As a result of the uncertainty in the application of Sections 280G and 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that the Internal Revenue Service (“IRS”) or other
agency will claim that a greater or lesser Excise Tax is due. In the event that
the Excise Tax is finally determined to be less than the amount taken into
account hereunder in calculating any Gross-Up Payment, the Executive shall repay
to Wesbanco, within thirty (30) days following the date that the amount of such
reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus that portion of the Gross-Up

 

4



--------------------------------------------------------------------------------

Payment attributable to the Excise Tax and federal, state and local income taxes
and employment-related taxes imposed on the Gross-Up Payment being repaid by the
Executive to the extent that such repayment results in a reduction in Excise Tax
and/or a federal, state or local income tax or employment-related tax), plus
interest on the amount of such repayment at 120% of the short-term applicable
federal rate provided in Section 1274(b)(2)(B) of the Code. In the event that
the Excise Tax is determined to exceed the amount taken into account hereunder
in calculating the initial Gross-Up Payment (including by reason of any payment
the existence or amount of which cannot be determined at the time of the initial
Gross-Up Payment), which initial Gross-Up Payment may be zero, Wesbanco shall
make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties or additions payable by the Executive with respect to such
excess) at the time that the amount of such excess is finally determined.

(d) In each calendar year that the Executive receives payments of benefits that
constitute a parachute amount, the Executive shall report on her state, local
and federal income tax returns such information as is consistent with the
determination made by the Accounting Firm as described above. Wesbanco shall
indemnify and hold the Executive harmless from any and all losses, costs and
expenses (including without limitation, reasonable attorneys’ fees, interest,
fines and penalties) which the Executive incurs as a result of so reporting such
information, with such indemnification to be paid by Wesbanco to the Executive
as soon as practicable and in any event within thirty (30) days following the
date the amount subject to indemnification was determined. The Executive shall
promptly notify Wesbanco in writing whenever the Executive receives notice of
the institution of a judicial or administrative proceeding, formal or informal,
in which the federal tax treatment under Section 4999 of the

 

5



--------------------------------------------------------------------------------

Code of any amount paid or payable under this Section 8 is being reviewed or is
in dispute. The Executive and Wesbanco shall each reasonably cooperate with the
other in connection with any administrative or judicial proceedings concerning
the existence or amount of liability for Excise Tax with respect to the
Payments. Wesbanco shall pay all fees and expenses of the Executive relating to
a claim by the IRS or other agency.

9. Release of Claims. The payment of the Change in Control Payment in Paragraph
2 above is conditioned upon the Executive executing the Release of Claims
substantially in the form set forth in Exhibit B attached hereto so that such
release has become effective prior to the date the Change in Control Payment is
paid. Wesbanco agrees to provide the Executive with a completed copy of Exhibit
B hereto (with a copy of the exhibit referenced therein attached thereto) at
least 60 days prior to the expected Effective Date of the Merger.

10. Executive’s Rights. The Executive specifically acknowledges that on the 29th
day of October 2014, officials of Wesbanco presented her with this Agreement,
thereby informing her of the amounts to which she will be entitled to upon her
separation from service and explained to her that, in addition to those amounts,
Wesbanco would provide the consideration stated herein if, and only if, the
Executive (i) executes this Agreement and the attached Release of Claims;
(ii) does not revoke the attached Release of Claims, as described below; and
(iii) otherwise strictly abides by the terms of this Agreement. The Executive
further acknowledges that she has been advised by Wesbanco that she (i) has the
right to consult an attorney of her own choice; (ii) has a minimum of forty-five
(45) days to consider the attached Release of Claims after the exhibit thereto
is attached before signing it; and (iii) has seven (7) days after she signs the
attached Release of Claims within which to revoke it, and that this Agreement
shall not become effective or enforceable until seven days following the date of
the Executive’s execution of the attached Release of Claims.

 

6



--------------------------------------------------------------------------------

The toll free telephone number of the West Virginia State Bar’s Lawyer
Information Referral Service is 1-800-642-3617. The toll free telephone number
of the Pennsylvania Bar Lawyer Referral Service is 1-800-692-7375.

The Executive specifically recognizes that, by signing this Agreement and the
attached Release of Claims, she is waiving any rights to receive any remedial or
monetary relief, including without limitation, back pay, front pay, emotional
distress damages, reinstatement, damages for injury to reputation, pain and
suffering or loss of future income, or punitive damages as a consequence of any
charge or complaint filed with the Equal Employment Opportunity Commission, the
West Virginia Human Rights Commission, the Pennsylvania Human Relations
Commission, or any similar state or federal agency.

Excluded from this Separation Agreement and Release and Waiver of Claims are any
claims which cannot be waived by law, including but not limited to the right to
file a charge with or participate in an investigation conducted by certain
government agencies. The Executive does, however, waive her right to any
monetary recovery should any agency pursue any claims on her behalf. The
Executive represents and warrants that she has not filed any complaint, charge
or lawsuit against Wesbanco with any governmental agency and/or any court.

In addition, the Executive agrees never to sue Wesbanco in any forum for any
claim covered by the attached Release of Claims, except that the Executive may
bring a claim under the ADEA to challenge this Separation Agreement and Release
and Waiver of Claims. If the Executive violates this Separation Agreement and
Release and Waiver of Claims by suing Wesbanco, other than under the ADEA, she
shall be liable to Wesbanco for its reasonable attorney’s fees and other
litigation costs and expenses incurred in defending against such a suit.

 

7



--------------------------------------------------------------------------------

11. No Admission of Liability. The parties agree that this Agreement and the
offer to enter into this Agreement are not, and shall not be construed in any
way as, or deemed to be, an admission by Wesbanco or any of the Releasees of any
act of wrongdoing or admission of liability or responsibility at any time or in
any manner whatsoever. The parties further agree that this Agreement may not be
used in any action between the Executive and Wesbanco or any of the Releasees,
other than for the enforcement of this Agreement or as evidence of a waiver by
the Executive.

12. Program Not to Benefit Others. The parties acknowledge that the Executive’s
right to the separation pay settlement described herein shall be determined
exclusively under the provisions stated herein, and this Agreement is not
intended to, and does not, create rights for the benefit of any other employee
or person.

13. Final and Binding Agreement. The Executive agrees and recognizes that this
Agreement is final and binding when the attached Release of Claims is signed by
the Executive, subject only to the Executive’s revocation right as described in
Paragraph 10 above and to the Merger being completed. In the event the Merger
Agreement is terminated for any reason, this Agreement shall automatically
become null and void.

14. Non-Disparagement. The Executive agrees not to make any disparaging or
negative remarks, either orally or in writing, regarding Wesbanco or any other
Releasee concerning acts occurring before the signing of this Agreement or
relating to this Agreement and the matters covered hereby. The Executive further
agrees to direct her agents or any other person acting on her behalf to refrain
from making such comments.

15. Remedies. In the event of a breach or threatened breach of all or part of
Paragraph 14 of this Agreement, the Executive agrees that Wesbanco shall be
entitled to injunctive relief and all other remedies available at

 

8



--------------------------------------------------------------------------------

law or in equity in a court of competent jurisdiction to remedy any such breach
or threatened breach. The Executive hereby acknowledges that damages alone would
be inadequate and insufficient as a remedy for any such breach or threatened
breach. The Executive further agrees that the covenants contained in Paragraph
15 and the remedies contained in this Paragraph 15 shall survive the termination
of this Agreement.

16. References. If any inquiry about the Executive is made to Wesbanco as a
reference for future employment or for other purposes, Wesbanco agrees that it
shall state that it will provide the Executive’s dates of employment, job titles
and job descriptions, in accordance with Wesbanco’s existing personnel policies.
Further, Wesbanco, including its respective officers, directors, agents,
servants or employees or any of their successors or assigns, shall not make any
disparaging or negative remarks, either orally or in writing, regarding the
Executive concerning any acts which occurred before the signing of this
Agreement or relating to this Agreement. The Executive agrees to direct all
inquiries concerning her employment and the separation thereof to the Director
of Human Resources at Wesbanco.

17. Unemployment Compensation. As additional consideration for this Agreement,
Wesbanco agrees that it will not contest any claim filed by the Executive for
unemployment compensation with respect to the Executive’s separation from
service described herein.

18. Voluntary Agreement. The Executive expressly warrants and represents to
Wesbanco as part of the consideration expressed herein that, before executing
this Agreement, she has fully informed herself of its terms, contents and
conditions, and represents that in making this settlement she has had the
opportunity to obtain the benefit of the advice of counsel of her choosing and
no promise or representation of any kind or character has been made to her by
Wesbanco, or by anyone acting on its behalf, except as is expressly stated in
this Agreement. The Executive acknowledges that she has relied

 

9



--------------------------------------------------------------------------------

solely and completely upon her own judgment and, if she has so elected, the
advice of counsel and other advisors in making this settlement, and that she
fully and completely understands both the terms of the settlement and the
release; that she fully understands it is a full, complete and final release,
and that the payment and other consideration set forth in this Agreement are all
the consideration to be conferred upon her in accordance with the parties’
agreement regarding the settlement of the matters described herein. The
Executive further represents that she has read this Agreement in its entirety
and that she understands all of its terms and enters into and signs this
Agreement knowingly and voluntarily, with full knowledge of its significance,
and not as a result of any threat, intimidation, or coercion on the part of any
person or entity.

19. Counterparts. This Agreement shall be executed in two counterparts, each of
which shall be deemed an original and together shall constitute one and the same
document, with one counterpart being delivered to each party.

20. Entire Agreement. This Agreement supersedes all other oral and written
agreements between the parties hereto except for the Non-Competition Agreement
and the Term Agreement, as to the matters herein and contains all of the
covenants and agreements between the parties with respect to the employment of
the Executive by Wesbanco, the separation thereof, and the matters provided
herein. The Executive acknowledges that, in executing this Agreement, she has
not relied on any representation or statement not set forth herein. This
Agreement may not be modified except in writing, signed by the Executive and
Wesbanco. This Agreement shall be binding on all of the Executive’s heirs,
representatives, successors and assigns. The Executive shall not assign any
rights or obligations under this Agreement, without the written consent of
Wesbanco. The Executive further represents that she has read this Agreement in
its entirety and that she understands all of its terms and enters into and signs
this Agreement knowingly and voluntarily, with full knowledge of its
significance, and not as a result of any threat, intimidation or coercion on the
part of Wesbanco or any Releasee.

 

10



--------------------------------------------------------------------------------

21. Law Governing Agreement. This Agreement shall be governed by and construed
in accordance with the laws of the State of West Virginia, excepting such
State’s choice of law provisions, and except as otherwise preempted by the
Employee Retirement Income Security Act of 1974 or other applicable federal law.

22. Waiver of Breach Not Deemed Continuing. The waiver of or by any party of a
breach or violation of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach or violation.

23. Construction and Severability. The parties agree that, in all cases, the
language of this Agreement shall be construed as a whole, according to its fair
meaning, and not strictly for or against either of the parties. Furthermore, in
the event that one or more of the provisions contained in this Agreement shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
the invalidity, illegality or unenforceability of such provision shall have no
effect upon, and shall not impair, the validity, legality or enforceability of
any other provisions in this Agreement.

24. Disclosure of Employment Information. Upon execution of an authorization for
the release of information concerning the Executive’s employment to any
prospective employer, Wesbanco will disclose the Executive’s dates of
employment, including hire date and separation date, job titles and job
descriptions. No other employment information will be provided to any
prospective employer.

25. Return of the Bank’s Property. The Executive avers that she has previously
returned and delivered to Wesbanco all of the Bank’s property in the Executive’s
possession or control.

 

11



--------------------------------------------------------------------------------

26. Confidentiality. The Executive understands and agrees that even after her
separation from service, she is required to maintain the confidentiality of all
proprietary information and knowledge acquired by her during her employment with
the Bank, which belongs to the Bank or its customers, and which has not been
published, disseminated or otherwise become a matter of general public
knowledge. The Executive agrees that she will not directly or indirectly solicit
known former customers of the Bank. The Executive agrees that she will not
disclose or make use of such information, whether with respect to the Bank’s or
Wesbanco’s customers’ business, operations, finances, customers, employees or
otherwise, and whether in written form or committed to memory.

27. Transition. The Executive will make every effort to ensure a smooth
transition, and agrees to cooperate with Wesbanco and to provide all necessary
information regarding the status of operations, the location of relevant
materials, and any other relevant information related to the Executive’s
responsibilities with the Bank of which Wesbanco should be aware or which
Wesbanco may request, now or at any later time.

28. Executive Cooperation. As a free and voluntary act, the Executive also
further agrees after the Executive’s separation to cooperate at Wesbanco’s
expense with any investigations or lawsuits involving Wesbanco on matters where
the Executive had specific knowledge or responsibility. The Executive will be
reimbursed at a rate equal to her final base salary computed on an hourly basis.
The Executive will make herself available at Wesbanco’s expense for any
litigation, including specifically, but not exclusively, preparation for
depositions and trial. The Executive will not assist or provide information in
any litigation against Wesbanco except as required under law or formal legal
process after timely notice is provided to Wesbanco to allow Wesbanco to take
legal action with respect to the request for information or assistance. Nothing
in this Agreement shall restrict

 

12



--------------------------------------------------------------------------------

or preclude the Executive from, or otherwise influence the Executive in,
testifying fully and truthfully in legal or administrative proceedings against
Wesbanco, as required by law or formal legal process.

29. Tax Liability. Except as set forth in Paragraph 8 of this Agreement, the
Executive is exclusively liable for the payment of any federal, state, city or
other taxes that may be due as a result of the Change in Control Payment
received by the Executive; provided, however, that Wesbanco shall pay all
federal, state and local amounts withheld from payments to the Executive and all
of the employment taxes at the time normally paid by Wesbanco on the Executive’s
Change in Control Payment in connection with the consideration payable to the
Executive pursuant to this Agreement.

30. Headings. Headings are inserted for convenience only and shall not control
or affect the meaning or construction of any provision of this Agreement.

31. Termination or Modification of Benefits. The Executive understands and
agrees that nothing in this Agreement shall affect Wesbanco’s reserved right to
terminate or amend in whole or in part, in any manner whatsoever and with
respect to the Executive or any other active or former employee or any group
thereof, any employee benefit plan which is presently or which may be offered to
Wesbanco’s employees.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this SEPARATION
AGREEMENT AND RELEASE AND WAIVER OF CLAIMS as of the day and year first written
above.

Executed this 29th day of October 2014.

 

ESB FINANCIAL CORPORATION By  

/s/ William B. Salsgiver

        WILLIAM B. SALSGIVER         Chairman of the Board

 

(SEAL) ATTEST:

/s/ Charles P. Evanoski

 

ESB BANK By  

/s/ William B. Salsgiver

        WILLIAM B. SALSGIVER         Chairman of the Board

 

(SEAL) ATTEST:

/s/ Charles P. Evanoski

 

/s/ Charlotte A. Zuschlag

CHARLOTTE A. ZUSCHLAG

 

14



--------------------------------------------------------------------------------

WESBANCO, INC., a West Virginia corporation By  

/s/ Todd F. Clossin

Its   President and Chief Executive Officer

 

(SEAL) ATTEST:

/s/ Linda M. Woodfin

 

WESBANCO BANK, INC., a West Virginia banking corporation By  

/s/ Todd F. Clossin

Its   President and Chief Executive Officer

 

(SEAL) ATTEST:

/s/ Linda M. Woodfin

 

15



--------------------------------------------------------------------------------

Exhibit B

RELEASE OF CLAIMS

In consideration of the cash payments and benefits to be provided to the
Executive pursuant to the Separation Agreement and Release and Waiver of Claims
dated as of October 29, 2014 (the “Agreement”) and the Term Agreement referenced
therein, the Executive hereby agrees to release and waive any and all claims or
demands (whether known or unknown) which currently exist, arising from the
Executive’s separation from service as of the Effective Date of the Merger,
including, but not limited to, all matters in law, in equity, in contract (oral
or written, express or implied), or in tort, (excluding workers’ compensation
and any claim for employee benefits to which the Executive is entitled as of the
last day of the Executive’s active employment with ESB Financial or ESB under
the express terms of the employee benefit plans sponsored by such entities)
against Wesbanco, any of its parents, subsidiaries and affiliates or
predecessors in interest and any employee benefit plan sponsored by any of them,
and the officers, employees, directors, shareholders, fiduciaries and agents of
any of them, along with the successors, assigns and heirs of any of the
foregoing persons or entities (collectively referred to as the “Releasees”)
arising from the Executive’s separation from service It is specifically
understood and agreed between the Executive and Wesbanco that this release and
waiver includes any rights or claims to which the Executive may have been
entitled under the Fair Labor Standards Act of 1938; the Civil Rights Act of
1866; the Equal Pay Act of 1963; Title VII of the Civil Rights Act of 1964, as
amended; the Age Discrimination in Employment Act of 1967, as amended; the
Employee Retirement Income Security Act of 1974; Title 47 of the Pennsylvania
Statutes, specifically Chapter 17; Chapter 21 of the West Virginia Code; W.Va.
Code § 5-11, et seq.; the Rehabilitation Act of 1973; the Civil Rights Act of
1991; the Vietnam Era Veterans Readjustment Assistance Act of 1974; the Older

 

16



--------------------------------------------------------------------------------

Workers Benefit Protection Act; the Americans with Disabilities Act, and all
other federal, state and local law claims, whether statutory or common law,
including, but not limited to, those under the laws of the States of West
Virginia and Pennsylvania, including, but not limited to, the West Virginia
Human Rights Act, W.Va. Code § 5-11-1, et seq., and the Pennsylvania Human
Relations Act.

However, the parties acknowledge that the Executive is not waiving any rights or
claims that may arise after this release is executed; provided, however, that
the Executive shall be precluded from recovering for actions or inactions which
occurred or should have occurred prior to the execution of this release.
Additionally, the Executive waives and releases any right she may have to
recover any damages resulting from any action or suit instituted on her behalf
by the Equal Employment Opportunity Commission, the West Virginia Human Rights
Commission, or other fair employment practices agencies for any action or
inaction occurring prior to the execution of this release.

Notwithstanding any provision of this Release of Claims to the contrary:
(y) nothing contained herein shall be deemed to modify, waive, release,
terminate or amend any right or benefit the Executive may possess under the
terms of the Agreement, the Non-Competition Agreement or the Term Agreement; and
(z) notwithstanding the above, the Executive does not waive any right that the
Executive may have related to (i) vested benefits under any tax-qualified plan
provided by ESB Financial or any subsidiary or affiliate or any successor of the
foregoing, (ii) any breach of the Agreement, the Non-Competition Agreement or
the Term Agreement by Wesbanco or any subsidiary or affiliate or any successor
of the foregoing, (iii) any claim or right based upon facts and circumstances
arising after the execution and delivery of this Release of Claims, (iv) any
accrued but unpaid compensation as of the Effective Date of the Merger, (v) her
rights as a stockholder of ESB Financial or Wesbanco, (vi) her rights as the
holder of unexercised stock options to purchase common stock of ESB Financial,
or (vii) any right or benefit that cannot be waived as a matter of law.

 

17



--------------------------------------------------------------------------------

All capitalized terms which are defined in the Agreement and which are not
otherwise defined herein shall have the meaning set forth in the Agreement.

IN WITNESS WHEREOF, the Executive has executed this Release of Claims as of
this        day of            2015.

 

 

Charlotte A. Zuschlag, the Executive

[attach ADEA exhibit]

 

18